UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 River Hawk Aviation, Inc. (Exact name of Registrant as specified in charter) Nevada 000-30440 22-3537927 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification) 954 Business Park Drive, Traverse City, MI 49686 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (231) 946-4343 PROFESSIONAL SERVICES AGREEMENT BETWEEN RIVER HAWK AVIATION, INC., AND RICHARD GIROUARD (Full Title of the Plan) PROFESSIONAL SERVICES AGREEMENT BETWEEN RIVER HAWK AVIATION, INC., AND STEVEN R.
